DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 09/02/2021 (“09-02-21 OA”), Applicant amended title and claims 1, 2 and 10 while canceling claim 3 and adding new claims 11-13 in reply dated 11/03/2021 (“11-03-21 Reply”). 
Reasons for Allowance
Claims 1 and 4-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 1 of the 09-02-21 OA. 

Applicant’s amendments to claim 1 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 2 of the 09-02-21 OA. 
Applicant’s amendments to claim 1 incorporating the allowable subject matter of now canceled dependent claim 3 as set forth under line item number 4 of the 09-02-21 OA have overcome the prior art rejection based at least in part on Alasimio as set forth under line item number 3 of the 09-02-21 OA.
 As per previous two points, claim 1 is allowed and dependent claims 2 and 4-9 are allowed because they depend on allowed claim 1.  

Applicant’s amendments to claim 10 have overcome the 35 U.S.C. 112(b) rejections as set forth under line item number 2 of the 09-02-21 OA. 
Independent claim 10 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, a particle blocking dam disposed above and around the sensor chip and extending from the light-permeable cover toward the sensor chip; and a particle-covering layer located around the sensor chip for transitioning from an initial state to a particle-fixing state for fixing particles. 
Dependent claims 11-12 are allowed, because they depend on allowed claim 10. 
It is noted that the main reason why independent claim 10 is allowed because the allowable subject matter of claim 4 is incorporated into independent claim 10 as set forth under line item number 4 of the 09-02-21 OA.

New independent claim 13 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, a particle blocking dam disposed above and around the sensor chip and extending from the light-permeable cover toward the sensor chip, wherein an orthogonal projection of the particle blocking dam onto the top surface is located between each of the contact pads and the sensing region; and a plurality of bonding wires respectively connecting the contact pads to the substrate so that the sensor chip is electrically connected to the substrate, and the particle blocking dam is arranged outside of a region spanned by the bonding wires.  
It is noted that the main reason why new independent claim 13 is allowed because the allowable subject matter of claim 8 is included in new independent claim 13 as set forth under line item number 4 of the 09-02-21 OA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
19 November 19, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895